I must respectfully dissent.
In his fourth assignment of error, appellant contends the amendment violated the Ohio Constitution because the Ohio Constitution requires an effective grand jury indictment and the indictment as returned by the grand jury was ineffec *Page 157 
because the word "knowingly" was omitted.
Crim. R. 7(B) requires that an indictment must "give the accused notice of all the elements of the offense with which he is charged." Rule 7(D) permits an amendment of the indictment by the court if "no change is made in the name or identity of the crime charged."
The indictment returned by the grand jury contained the Ohio Revised Code section number under which appellant was charged. Appellant could have easily referred to the section to find the "knowingly" intent requirement. I believe that the indictment, prior to amendment, gave appellant adequate notice of the elements of the crime. The amendment did not change the name or identity of the crime charged.
I would overrule appellant's fourth assignment of error and affirm the judgment below.